Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 1-22 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
For Claim 1, the closest prior art of record US 4763984  teaches a side-emitting light guide (at least Fig.1), comprising a core 9; a soul 17 extending in the core along a longitudinal axis; and a transparent cladding surrounding the core 15, wherein the core and the transparent cladding are formed from transparent plastic (col.2,lines 7-15) with the core having a higher index of refraction than the transparent cladding (col.2,lines 5-25) , wherein the soul is light-deflecting  scatters (col.2,lines 65-68) light that guided in the light guide to emit the light through the transparent cladding toward an outside, whereas US 20030185530 A teaches regarding the scattering length:

    PNG
    media_image1.png
    206
    279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    107
    291
    media_image2.png
    Greyscale

however the prior art does not teach or suggest the limitations of “wherein the soul has a scattering length that is at most twice as large as a maximum cross- sectional dimension of the soul, wherein the cross section is measured perpendicular to the longitudinal axis, and wherein the scattering length is defined as a length for which, owing to scattering, an original intensity of the light in an incident direction has declined by a factor of 1/e”.
Claims 2-22 are allowable because of their dependency status from claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875